 1
     Dean M. Harvey (SBN 250298)
 2   Katherine C. Lubin (SBN 259826)
     Adam Gitlin (SBN 317047)
 3   Yaman Salahi (SBN 288752)
     LIEFF CABRASER HEIMANN & BERNSTEIN, LLP
 4   275 Battery Street, 29th Floor
     San Francisco, CA 94111
 5   Telephone: (415) 956-1000
     dharvey@lchb.com
 6   kbenson@lchb.com
     agitlin@lchb.com
 7   ysalahi@lchb.com

 8   Attorneys for individual and representative
     Plaintiffs Shonetta Crain and Kira Serna
 9

10                                   UNITED STATES DISTRICT COURT

11                                  NORTHERN DISTRICT OF CALIFORNIA

12                                      SAN FRANCISCO DIVISION

13
     SHONETTA CRAIN AND KIRA SERNA,                      Case No. 3:19-CV-001265-JST
14   individually and on behalf of all others            CLASS ACTION
     similarly situated,
15                                                       DECLARATION OF LAURA L. HO IN
                      Plaintiffs,                        SUPPORT OF PLAINTIFFS’ JOINT
16                                                       MOTION FOR APPOINTMENT OF
                 v.                                      INTERIM CLASS COUNSEL
17
     ACCREDITED CASUALTY AND SURETY
     COMPANY, INC., et al.,                              Date:           June 6, 2019
18                                                       Time:           2:00p.m.
                      Defendants.                        Location:       Courtroom 9
19                                                       Judge:          The Honorable Jon S. Tigar
20

21   STEVEN BREAUX, individually and on
     behalf of all other similar situated individuals,   Case No. 3:19-CV-00717-JST
22
                      Plaintiff,
23
                 v.
24
     ACCREDITED CASUALTY AND SURETY
25   COMPANY, INC., et al.,

26                    Defendants.

27

28

                                                                     DECL. OF LAURA L. HO IN SUPPORT OF MOTION
     1709016.3                                                                    FOR APPOINTMENT OF INTERIM
                                                                               CLASS COUNSEL; 3:19-CV-001265-JST
 1               I, Laura L. Ho, declare as follows:

 2               1.     I am a member in good standing of the Bar of the State of California and a shareholder

 3   at the law firm of Goldstein, Borgen, Dardarian & Ho (“GBDH”), in Oakland, California. I am

 4   counsel for Plaintiffs and the proposed class in this action along with Hammond Law, PC. I have

 5   personal knowledge of the facts set forth in this declaration and could and would testify competently to

 6   them if called upon to do so.

 7               2.     I submit this declaration in support of Plaintiff’s’ Motion for Appointment of Interim

 8   Class Counsel.

 9               3.     Goldstein, Borgen, Dardarian & Ho (“GBDH”) is a plaintiffs’ complex and class action

10   firm that was founded in 1972, in Oakland, California. GBDH has a national practice. We have

11   litigated class actions over the last forty plus years in Arizona, Florida, Georgia, Illinois, Iowa,

12   Missouri, Minnesota, Maryland, Nebraska, New Jersey, New York, Pennsylvania, Tennessee, and

13   Texas, as well as California. GBDH has successfully prosecuted scores of class, collective, and

14   complex actions in state and federal courts nationally, in the areas of consumer rights, wage and hour,

15   voting rights, employment discrimination, disability access, public accommodations, and

16   environmental justice. A copy of the firm’s resume is attached as Exhibit A.

17               4.     I have been with GBDH since October 1998, became a partner in January 2005, and a

18   named partner in 2014. A copy of my resume is attached as Exhibit B. During my time at GBDH, I

19   have been responsible for all facets of class action and other complex litigation, from pre-filing

20   investigation through trial and appeal. The class and collective actions I have litigated throughout the

21   past twenty years have led to favorable class action settlements that have recouped millions of dollars

22   on behalf of plaintiffs, including Siciliano v. Apple, Inc., Case No. 13-cv-257676 (Santa Clara Cnty.

23   Super. Ct.) (approving $16 million class action settlement for Apple in-app subscribers in California);

24   In Re Uber FCRA Litigation, No. 3:14-cv-05200-EMC (N.D. Cal. May 11, 2018) (approving $7.5

25   million class action settlement for drivers denied employment or terminated after background checks);

26   Willey v. Techtronic Indus. N. Am., No. RG 16806307 (Alameda Cnty. Super. Ct. Aug. 4, 2017) ($3.5

27   million class settlement on behalf of sales representatives); Talamantes v. PPG Industries, Inc., No.

28
                                                                       DECL. OF LAURA L. HO IN SUPPORT OF MOTION FOR
     1709016.3                                             -2-                               APPOINTMENT OF INTERIM
                                                                                    CLASS COUNSEL; 3:19-CV-001265-JST
 1   C13-04602-WHO (N.D. Cal.) (class and collective action settlement of $5 million for just over 100

 2   class members approved in 2015); Willner v. Manpower, No. 11-cv-02846-JST (N.D. Cal.) (class

 3   action settlement for $8.75 million on behalf of over 20,000 temporary employees in California

 4   alleging deficient wage statements); Morazan v. Aramark Uniform & Career Apparel Group, No. 13-

 5   CV-00936 (YGR) (N.D. Cal.) ($2,750,000 class settlement approved in 2013); Garcia v. Oracle, JCCP

 6   No. 004597 (Alameda Cnty. Super. Ct.) ($35 million class settlement approved in 2012); Galu v.

 7   Genentech, No. 505266 (San Mateo Cnty. Super. Ct.) (lead counsel in $2.1 million settlement for 111

 8   Foundation Specialists); Myart v. Autozone, No. 05CC03219 (Orange Cnty. Super Ct.) (final approval

 9   in September 2011 of $9 million settlement on behalf of hourly workers statewide); Contreras v. Bank

10   of America, No. CGC-07-467749 (S.F. Superior Court) (co-lead counsel in $16.65 million settlement

11   for 3,000 mortgage loan officers in California approved in 2010); Meyn v. Peet’s Coffee & Tea, Inc.,

12   No. RG08398070 (Alameda Cnty. Super. Ct.) (final approval in 2010 of $2.6 million settlement for

13   over 400 store managers); Mousai v. E-Loan, Inc., No. 06-01993 SI (N.D. Cal.) ($13.6 million

14   settlement in overtime class action for mortgage salespeople approved in May 2007); Lin v. Siebel

15   Systems, Inc., No. CIV 435601 (San Mateo Cnty. Super. Ct.) (final approval in 2007 for $27.5 million

16   class action settlement in overtime case for certified class of over 800 software engineers); Butler v.

17   Countrywide, No. BC 268250 (L.A. Cnty. Super. Ct.) ($30 million class settlement for over 450

18   misclassified account executives approved in 2005).

19               5.   My partner, Andrew P. Lee, is also working on this case. He is a class action litigator,

20   with approximately thirteen years of experience. He joined GBDH in 2013 and became a partner in

21   January 2015. During his time at GBDH, Mr. Lee has been responsible for all facets of employment,

22   disability, and consumer class actions and other complex litigation, from pre-filing investigation,

23   discovery, and motion practice through class certification, trial, appeal, and/or settlement approval. In

24   2015, Super Lawyers selected Mr. Lee as a Northern California “Rising Star” from 2015-17. Among

25   the cases he has had a substantial leading role or had heavy involvement were Willits v. City of Los

26   Angeles, No. 10-cv-05782 CBM (RZx) (C.D. Cal.) ($1.37 billion injunctive relief class action on

27   behalf of a class of persons with mobility disabilities who reside in the City of Los Angeles); Ochoa v.

28
                                                                     DECL. OF LAURA L. HO IN SUPPORT OF MOTION FOR
     1709016.3                                           -3-                               APPOINTMENT OF INTERIM
                                                                                  CLASS COUNSEL; 3:19-CV-001265-JST
 1   City of Long Beach, No. 14-cv-04307-DSF (FFMx) (C.D. Cal.) ($200 million injunctive relief class

 2   action on behalf of a class of persons with mobility disabilities who reside in the City of Long Beach);

 3   Reynoldson v. City of Seattle, No. 15-cv-01608 (W.D. Wash) ($300 million injunctive relief class

 4   action on behalf of a class of persons with mobility disabilities who reside in the City of Seattle); Wren

 5   v. RGIS Inventory Specialists, LLC, Case No. C-06-05778 (N.D. Cal.) ($27 million nation-wide

 6   collective action and multi-state class action for unpaid wages); Chau et al. v. CVS RX Services, Inc.,

 7   Case No. BC349224 (Los Angeles Superior Court) ($19.75 million class action for unpaid wages);

 8   Lopes v. Kohl’s Department Stores, Case No. RG08380189 (Alameda County Superior Court)

 9   (certified wage and hour class action involving approximately 122,000 class members); Williams v.

10   H&R Block Enterprises, Inc., Case No. RG08366506 (Alameda County Superior Court) ($7.5 million

11   class action for unpaid wages).

12               I declare under penalty of perjury under the laws of the State of California and the United

13   States that the foregoing is true and correct. Executed May 1, 2019, in Oakland, CA.

14
                                                                   /s/ Laura L. Ho
15                                                                Laura L. Ho
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                        DECL. OF LAURA L. HO IN SUPPORT OF MOTION FOR
     1709016.3                                              -4-                               APPOINTMENT OF INTERIM
                                                                                     CLASS COUNSEL; 3:19-CV-001265-JST
